DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2-12-19 and 1-6-21 are being considered by the examiner.

Claim Objections
Claims 6 and 14 are objected to because of the following informalities: The claims do not appear to further limit claims 1 and 9 as the claims language of 6 and 14 are very similar to the last paragraph of the claim they depend from.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 17 is directed to a method of receiving and guiding that is accomplished through a series of mathematical operations 

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flowers, et. al., U.S. Patent Application Publication Number 2009/0228159, published September 10, 2009.

As per claims 1, 9 and 17, Flowers discloses a guidance system for deployment on-board a projectile, the guidance system comprising: 
a laser-seeking detector (Flowers, ¶49, item 203) configured to detect a position of the projectile with reference to a laser spot on a target (Flowers, ¶78-79 where the position between the projectile and target is known);
an imaging device configured to capture one or more images in front of the projectile (Flowers, ¶49, item 206);
and a control module configured to control a flight direction of the projectile based on input received from the laser- seeking detector in a first mode, control the flight direction of the projectile based on input received from the imaging device in a second mode, and switch between the first mode and the second mode while the projectile is in flight towards the target (Flowers, ¶94 and 96 where the mode is switched between the laser and the imaging device at a certain point).



As per claims 3 and 11, Flowers further discloses the guidance system of claim 2, wherein the control module is configured to control the flight direction of the projectile towards the laser spot in the first mode, and the control module is configured to control the flight direction of the projectile towards the target in the one or more images in the second mode (Flowers, ¶94).

As per claims 4 and 18, Flowers further discloses the guidance system of claim 1, wherein the imaging device comprises an infrared camera (Flowers, ¶40).

As per claims 5, 13 and 19, Flowers further discloses the guidance system of claim 1, wherein the flight direction of the projectile comprises one or more of an azimuth angle and an elevation of the projectile (Flowers, ¶98).

As per claims 6 and 14, Flowers further discloses the guidance system of claim 1, wherein the control module is configured to transition between the first mode to the second mode while the projectile is in flight towards the target (Flowers, ¶94).

As per claims 7, 15 and 20, Flowers further discloses the guidance system of claim 1, wherein the control module is configured to switch from the first mode to the second mode when the projectile is a given distance from the target (Flowers, ¶95).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flowers.

As per claims 8 and 16, Flowers discloses the system of claim 1 but fails to explicitly disclose alerting a user when switching to imaging mode.
Flowers discloses providing data to a user (¶52-53) and provides teaching for software signals and visuals (¶123). It would have been obvious to a person of ordinary skill in the art at the time of the invention to alert the user to a switch in order to gain the benefit of informing the user what data is currently steering the warhead.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3646